ON PETITION FOR REHEARING.                       (October 20, 1934.)
It is earnestly contended by respondent that it is a commercial credit corporation; that it engaged wholly in interstate business; that its business is loaning money by discounting notes, mortgages and contracts, covering automobiles, airplanes, refrigerators and radios; that such notes, mortgages and contracts are mailed to the home office, or some branch office, for approval, and that upon default of payment of any such note or contract it may repossess, and cause to be repaired, or reconditioned, and *Page 16 
then sell, any automobile, airplane, refrigerator or radio so repossessed, without being held to be amenable to the service of process of the courts of the state, and that the record does not show the presence of respondent in this state at the time of the service of summons upon the auditor of Ada county, as provided by subdivision 3 of section 5-507, I. C. A., and therefore that the trial court was without jurisdiction to enter judgment against it.
In opposition to the motion of respondent to vacate and set aside the judgment of the lower court, appellant filed an affidavit made by one Jim Roberts. In his affidavit Roberts states that he is acquainted with the manner in which respondent does business in the state of Idaho; that respondent maintains a representative in the state of Idaho, who usually resides in Boise or Nampa; that respondent does engage in business in this state, "by purchasing direct from the dealers their automobile paper in Idaho, and accepting payments direct from the purchasers upon conditional sales contract, which are paid direct to the corporation by the purchasers."
In other words, as we understand the Roberts affidavit, he states that respondent purchases paper in Idaho, and accepts payments on such paper in Idaho, direct from purchasers, and that for the transaction of such business, respondent maintains a representative, who usually resides at Boise or Nampa. It is shown by the affidavit of the secretary-treasurer of appellant that "at the time of the commencement of this action, and the service of summons herein, and prior thereto, the defendant (respondent) was doing business in Ada County, State of Idaho." It is thus made to appear that at the time of the commencement of the action, as well as at the time of service of summons, and prior thereto, respondent was present in this state, transacting business, by and through a local representative, apparently acting for it in the purchase of paper in this state, and in accepting payments on such paper in this state.
The respondent is a corporation; an artificial, and not a natural, person. Its presence in the state can only be *Page 17 
manifested by its officers, agents or representatives, through and by whom it must necessarily act in the transaction of its business.
Its course of conduct in purchasing paper in this state, and accepting payments on such paper in this state, and maintaining a representative in the state for that purpose, manifests thepresence of respondent there, and constitutes the doing of business, sufficient to make it amenable to the process of the courts of this state.
"The presence of a corporation within a state necessary to the service of process is shown when it appears that the corporation is there carrying on business in such sense as to manifest its presence within the state, although the business transacted may be entirely interstate in its character. In other words, this fact alone does not render the corporation immune from the ordinary process of the courts of the state." — International Harvester Co. v. Kentucky, 234 U.S. 579
[34 Sup. Ct. 944], 58 L. Ed. 1479, and cases therein cited. See also the recent case of Steele v. Western Union Telegraph Co., [206 N.C. 220] 173 S.E. 583.
In conclusion, we may state that there is no precise test of the nature or extent of the business that must be done in order to constitute "doing business." All that is requisite is that enough business be done to enable the court to say that the corporation is present in the state; if a foreign corporation is doing acts of business in a state sufficient to show an intent to make it an effective part of its field of operation in the business for which it was created, such a corporation has subjected itself to the jurisdiction of that state. (18 Fletcher on Corporations, sec. 8713.)
We therefore adhere to and affirm the former opinion filed herein, for the reasons above stated.
Budge, C.J., Givens and Wernette, JJ., and Rice, D.J., concur. *Page 18